Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2004

McChesney v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3058




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"McChesney v. Comm Social Security" (2004). 2004 Decisions. Paper 773.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/773


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-3058
                                    ____________

                               JAMIE MCCHESNEY,

                                           Appellant

                                          v.

                     COMM ISSIONER OF SOCIAL SECURITY
                                ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 01-cv-00693)
                    District Judge: Honorable Thomas I. Vanaskie
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 30, 2004

              Before: ALITO, FISHER and ALDISERT, Circuit Judges.

                                (Filed April 26, 2004)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.

      Appellant Jamie McChesney appeals from an order of the district court granting

summary judgment for the Commissioner of Social Security and affirming the denial of
her application for Social Security benefits under Titles II and XVI of the Social Security

Act (“Act”). See 42 U.S.C. §§ 401-434, 1381-1383(f).

       The district court had jurisdiction pursuant to 42 U.S.C. § 405(g), which limits the

scope of the district court review to the Commissioner’s final decision. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over questions of

law, see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000), and review the decision of the

Commissioner to determine whether it is supported by substantial evidence. See

Richardson v. Perales, 402 U.S. 389, 390, 91 S.Ct. 1420, 1422 (1971).

       The issue before the Court is whether the ALJ’s findings regarding Appellant

McChesney’s mental impairments and her ability to return to work are supported by

substantial evidence. Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate” to support a

conclusion. Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (citations omitted). “We

will not set the Commissioner’s decision aside if it is supported by substantial evidence,

even if we would have decided the factual inquiry differently.” Hartranft v. Apfel, 181

F.3d 358, 360 (3d Cir. 1999) (citations omitted).

       For the reasons substantially stated in the district court’s opinion, we find that the

Commissioner’s decision was supported by substantial evidence and therefore we affirm.

       Appellant McChesney was born on April 27, 1973, and completed the ninth grade

in special education. She has an I.Q. of 75, is dyslexic and a functional illiterate. She



                                              2
alleges disability on the basis of childhood sexual abuse, post traumatic stress disorder,

depression, anxiety, and agoraphobia. In the past, she has found employment as a cashier.

       She filed a claim for Social Security disability payments on June 19, 1998. The

claim was initially denied by the Social Security administration, and her claim was heard

by an ALJ on July 20, 1999. The claim was subsequently denied on August 18, 1999.

The ALJ determined that while Appellant suffered from some severe mental impairments,

she was not disabled. The Appellant drove, took care of her own needs without

assistance, took care of her children while her husband was working, performed some

reading and watched television. The ALJ found that there was sufficient evidence of

substantial daily activities to undermine Appellant’s claim of disability. Appellant

McChesney did not challenge the ALJ’s findings with respect to her physical condition.

       This decision was appealed to the Appeals Council. The Appeals Council denied

the request for review, and the ALJ’s decision became the final decision of the

Commissioner. The case was referred to a magistrate judge, who recommended that

Appellant McChesney’s appeal of the decision of the Commissioner be denied. The

district court granted summary judgment for the Appellee on May 22, 2003.

       After a review of the matter, exercising the appropriate standards of review, we

have concluded that there is substantial evidence to support the ALJ’s conclusion. We




                                              3
have no basis on which to reverse the opinion and order of the district court.

Consequently, the order of May 22, 2003, will be affirmed.




                                             4